DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.

Election/Restrictions
Pending the objections and 35 USC 112, 2nd and 4th paragraph rejections in the instant office action, the application is in condition for allowance except for the presence of claims 10 and 12-18 directed to an invention non-elected with traverse in the reply filed on 7/6/20. Applicant should cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. 

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claim 1, in lines 15-16, the limitation “a position and an orientation of an endoscope being” should be replaced with the limitation --- wherein a position and an orientation of the endoscope relative to the patient coordinate frame of reference is ---.  Note that this provides consistency with the limitation in lines 24-25 of the claim.
In claim 1, in line 19, the term “an incision” should be replaced with --- the incision ---.
In claim 1, in line 24, the limitation “a position and an orientation” should be replaced with --- the position and the orientation ---.
In claim 3, in line 2, the limitation “coordinate frame of reference of the patient” should be replaced with --- patient coordinate frame of reference --- for consistency purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in lines 22-23, the limitation “selectively affixing a sleeve formed of a flexible material about a shaft of the endoscope…” is recited. The scope of the claim is indefinite as it is unclear as to whether the step of affixing a sleeve is performed after the recited steps of adjusting, making the incision, inserting the endoscope, etc., or is performed prior to the above steps and when the position and orientation of the endoscope is displayed.  For examination purposes, Examiner assumes the latter, which is consistent with the specification (note the former is unsupported by the specification), and suggests that the above limitation be replaced with --- wherein a sleeve formed of a flexible material is selectively affixed about a shaft of the endoscope ---.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 sets forth that the method further comprises “adjusting the trajectory of the endoscope”.  However, claim 20 is dependent upon claim 1 which already includes the step of adjusting in line 17.  The claim therefore fails to further limit the subject matter of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3, 5, 7 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest positioning an endoscope adjacent the patient, displaying the trajectory of the endoscope [which is positioned adjacent the patient] on the augmented image, wherein a position and an orientation of the endoscope relative to the patient coordinate frame of reference is displayed on the augmented image, adjusting the displayed trajectory of the endoscope on the augmented image prior to making an incision in the patient if the trajectory of the endoscope is incorrect, making the incision into the patient based on the displayed trajectory of the endoscope on the augmented image and inserting the endoscope into the patient through the incision, in combination with the other claimed steps.  

Response to Arguments
Applicant’s arguments, see pg. 7, filed 12/17/21, with respect to the rejection(s) of claim(s) 1, 3, 5, 7-9, and 19-20 under the prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new 35 USC 112, 2nd and 4th paragraph issues.  
Examiner notes that an attempt was made to reach Applicant’s representative Ryan Shin on April 4, 2022 to correct the above issues via an Examiner’s Amendment, but his number was not listed in the directory.  A voicemail was left in the general inbox; however, no return call was received and therefore the instant office action is being mailed.  

The following corrections to the claims drafted by the examiner and considered to fix the above issues in this application are presented to applicant for consideration: 

In claim 1, in lines 15-16, the limitation “a position and an orientation of the endoscope being” should be deleted and replaced with --- wherein a position and an orientation of the endoscope relative to the patient coordinate frame of reference is --- .
In claim 1, in line 19, the word “an” should be replaced with the word --- the ---.
In claim 1, in line 22, the limitation “selectively affixing” should be deleted and the word --- wherein --- inserted therefor.  
In claim 1, in line 22, the limitation --- is selectively affixed --- should be inserted after the word “material”.
In claim 1, in line 24, the limitation “a position and an orientation“ should be deleted and replaced with --- the position and the orientation ---.
In claim 3, in line 2, the word --- patient --- should be inserted before the word “coordinate”.
In claim 3, in line 3, the limitation “of the patient” should be deleted.
Claims 10, 12, 13-18 and 20 should be cancelled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793